IN THE SUPREME COURT OF PENNSYLVANIA
                            WESTERN DISTRICT


IN RE: ESTATE OF JEAN F. RICHARDS,           : No. 399 WAL 2015
DECEASED                                     :
                                             :
                                             : Petition for Allowance of Appeal from
PETITION OF: BARBARA                         : the Order of the Superior Court
DEFRANCESCO                                  :


                                       ORDER



PER CURIAM

     AND NOW, this 8th day of March, 2016, the Petition for Allowance of Appeal is

DENIED.

     Justice Eakin did not participate in the consideration or decision of this matter.